NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0810n.06
                            Filed: October 4, 2005

                                           No. 04-3043

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


NIKOLIN VUCAJ, NORA VUCAJ, KLAUDIO                       )
VUCAJ, ANILA VUCAJ,                                      )
                                                         )        ON APPEAL FROM THE
       Petitioners-Appellants,                           )        BOARD OF IMMIGRATION
                                                         )        APPEALS
v.                                                       )
                                                         )
ALBERTO GONZALES, Attorney General,                      )
                                                         )
       Respondent-Appellee.                              )                              OPINION


BEFORE:        MOORE and COLE, Circuit Judges; and WISEMAN, District Judge.*

       R. GUY COLE, JR., Circuit Judge. This is an appeal from the Board of Immigration

Appeals’ (“BIA”) denial of petitioners’ claims for asylum, withholding of removal, and withholding

of removal under the Convention Against Torture. The petitioners also appeal the BIA’s denial of

their motion to reinstate Nora Vucaj’s separate asylum application, as well as the BIA’s disposition

of their case by a single Board member. For the reasons set forth below, we GRANT the petition

for review, REVERSE the BIA, and REMAND for proceedings consistent with this opinion.

                                                 I.

A. Procedural Posture




       *
       The Honorable Thomas A. Wiseman, Jr. United States District Judge for the Middle District
of Tennessee, sitting by designation.
No. 04-3043
Vucaj v. Gonzales

       The petitioners are Albanian citizens. The lead petitioner, Nikolin Vucaj, and his wife, Nora,

were members of the Albanian Democratic Party. The Democratic Party is part of Albania’s

parliamentary government. The Democratic Party was often in opposition to the Socialist Party, the

majority party in Albania. Nikolin was also a member of the Association of Formerly Politically

Persecuted Persons, an Albanian non-profit organization whose members claim past persecution

based on their political beliefs. It was Nikolin’s membership in these two organizations that formed

the basis for his application.

       Nikolin entered the United States on May 29, 1997, and shortly thereafter he filed an

application for asylum, withholding of removal, and withholding under the Convention Against

Torture. Nikolin claimed that, if he returns to Albania, his life would be in danger because his

political opinions are contrary to those of the Socialist Party. On August 27, 1997, Nikolin’s asylum

officer recommended approval of his asylum application.

       Nora entered the United States with the petitioner’s daughter, Anila, on or about June 8,

1998. The Immigration and Naturalization Service (“INS”) (now part of the Department of

Homeland Security) thereafter initiated removal proceedings against Nora and Anila. Nora filed a

timely application, separate from Nikolin’s, for asylum, withholding of removal, and withholding

under the Convention Against Torture. Immigration Judge Robert Newberry set a hearing date on

Nora’s application for January 4, 2000, noting that Nora’s hearing would become moot if her

husband’s asylum application were approved by that date, because Nora, as a dependent, would be

granted any relief that her husband received. By January 4, however, Nikolin’s application was still

pending, and Nora was not ready to proceed on her own application. Therefore, Nora agreed to

                                                -2-
No. 04-3043
Vucaj v. Gonzales

withdraw her own application, with prejudice, in exchange for having her removal delayed so that

she and her daughter could proceed under Nikolin’s application.

        In addition to Nora and Anila, Nikolin’s application included their son, Klaudio. However,

while the INS was processing this application, it determined that Nikolin had previously been

stopped and fingerprinted by immigration officials.1 This discovery was enough to halt the

processing of Nikolin’s application, and for the INS to commence removal proceedings against

Nikolin, Nora, Anila, and Klaudio.

        The Vucaj family then appeared, with new counsel, before the immigration judge on

September 26, 2000. The new counsel requested that Nora, rather than Nikolin, be designated the

“lead petitioner” because counsel believed that Nora had a strong case for approval. Counsel for

the Vucaj family argued that even though Nora had previously agreed to dismiss her own

application, she should nonetheless be allowed to proceed as the lead petitioner because her previous

counsel had failed to obtain favorable relevant information from Nora for inclusion in her

application. The crux of the previously undisclosed information was Nora’s allegation that she had

been sexually assaulted while she was imprisoned for three days in Albania. After some discussion,

the immigration judge noted that he was inclined to find that Nora’s new application was not

properly before the court, but that he would reserve judgment on the matter until the hearing had

concluded.

B. The Vucaj Family’s Factual Allegations


        1
         While it is unclear from the record, it appears that this stop by immigration officials was tied
to the fact that Nikolin had initially attempted to enter the country with a fraudulent passport. See
infra.
                                                   -3-
No. 04-3043
Vucaj v. Gonzales

          What follows are petitioners’ allegations of their past political persecution.

          Nikolin testified that both his grandfather and uncle had been executed by the Albanian

Army in the 1940s because of their opposition to the Communist regime. A few months before

Nikolin was born, his father was arrested and never heard from again. In 1990, while the

Communist Party’s rule over Albania was quickly disintegrating, Nikolin and his brothers

participated in a protest in Shkodra, Albania, where they lived. They attempted to tear down the

bust of a former dictator and, along with over two-hundred protesters, were arrested by the police.

Nikolin was immediately handcuffed and transported by truck to a police station. Once there, the

police pushed him off the truck with such force that he fell and broke both of his wrists. Nikolin

stated that, while in police custody, he received medical treatment for his wrists and then remained

in jail for four weeks. He also claimed that he was beaten with electric wires during his time in

prison.

          After the fall of the Communist Party in Albania, the Democratic Party assumed power in

1992. However, in 1997, the Democratic Party was removed from power and replaced by the

Socialist Party. Nikolin testified that he and his wife attended two demonstrations in opposition to

the rule of Socialist Party. In 1997, Nikolin received two letters from unidentified sources,

promising that he and his brothers would be “eliminated.” Nikolin also learned from a friend that

his name had been added to a Socialist Party blacklist and that people added to the blacklist were

usually killed within a few days.

          Nikolin first left Albania in April 1997. Nikolin attempted to enter the United States but was

refused entry when his fraudulent passport was detected by immigration authorities. Nikolin

                                                  -4-
No. 04-3043
Vucaj v. Gonzales

returned to Tirana, Albania and lived in hiding at a friend’s house for a month before he was

successful in entering the United States.

       Nora testified that on March 8, 1998, she participated in a human rights demonstration that

was held outside the Democratic Party headquarters in Shkodra. Though the demonstration itself

was peaceful, two uniformed police officers and a third man in civilian attire came to her home later

that night, grabbed her by the hair, and took her to a prison. For the next two days she was held in

a small room and interrogated by police officers about her husband’s whereabouts. Nora testified

in great detail that on the third day, an Albanian official in plain clothes, violently raped her while

her hands were tied. Nora stated that as a result of the rape, she had bruises on her body, particularly

around her neck. That same day, Nora was released.

       Nora explained that she told only her sister about the rape because she was ashamed and

feared that her community would shun her. She did not tell her husband for the same reason. Nora

also did not tell her first counsel about the rape because she was too ashamed for her

interpreter—who was an Albanian male—to hear about these events, and she thought that the details

of her three-day captivity were irrelevant to her application, as she had disclosed her captivity and

mistreatment in general.

       Nora further testified that on April 26, 1998, masked men attempted to kidnap Anila as she

walked home alone from a class field trip. Though Nora admitted that she did not witness the

attempted kidnapping, she recounted that her neighbors brought Anila home and told Nora about

the incident. Nora believed that the kidnappers were members of the Socialist Party because of her

prior encounter with the police and because she also received anonymous letters threatening her life.

                                                 -5-
No. 04-3043
Vucaj v. Gonzales

At this point in the hearing, the judge asked Nora about the jewelry she was wearing. The judge

questioned Nora extensively about whether the stone in her necklace was an opal, and why she wore

two “very ostentatious” rings, one of which had “great big diamond.” Joint Appendix (“JA”) 500.

The judge then commented that Nora was well-dressed and raised the possibility that the kidnappers

were after Nora’s money. Nora explained that they were a middle-class family in Albania and that

she had bought her jewelry at a garage sale in the United States. Petitioners further note to this

Court that they were under the impression that they should appear well-dressed at their hearing out

of respect for the immigration court.

          Anila, who was twelve years old at the time of the hearing, also testified before the

immigration judge. Anila testified to the attempted kidnapping, which occurred when she was nine

years old. Anila stated that while she was walking home from a class field trip, she saw a van with

two masked men approach her. Anila said that when one of the men grabbed her arm, she screamed,

attracting the attention of her neighbors who came to her aid. Anila also remembered when the

police came to her home and took her mother away for three days. When her mother returned, Anila

remembered that her mother’s clothes were dirty and torn and that she had bruises on her face and

neck.

          A few days after the attempted kidnapping, Nora , Anila, and Klaudio moved in with Nora’s

uncle in Pjetroshan, Albania. The three stayed there for a few months until coming to the United

States.

          In addition to Anila, three of Nikolin’s brothers, Kole, Dod, and Ndoc Vucaj, testified at the

hearing. Kole testified that he protested alongside Nikolin in 1990 against the Socialist Party and

                                                  -6-
No. 04-3043
Vucaj v. Gonzales

was arrested with him. Kole was not detained in the same cell as Nikolin but he testified that when

Nikolin returned home a month after having been arrested, both of his arms were in casts. Kole

testified that he saw, but did not read, the threatening letters that Nikolin received. Kole stated that

he fled to the United States after his wife and daughter were kidnapped. Dod testified that he visited

Nikolin when Nikolin had casts on both arms. Then Ndoc testified that he was also at the protest

in 1990 with Nikolin and Kole, but that he had not been arrested.

       At the end of the hearing, the immigration judge denied the petitioners’ application for

asylum and withholding of removal. The immigration judge concluded that the petitioners were not

credible, and alternatively, that the country conditions had changed such that the petitioners no

longer had a well-founded fear of future persecution in Albania. The judge also denied Nora’s

motion to reinstate her independent application and include in it the allegations of sexual assault.

       On appeal to the BIA, the case was reviewed and affirmed by a single member of the Board.

The single Board member issued a short opinion affirming the immigration judge’s credibility

findings regarding Nikolin and the denial of Nora’s motion to reinstate her application. The

petitioners timely appealed the BIA’s decision. As our review is limited to the BIA’s decision, we

will not address the immigration judge’s alternate findings, such as his credibility findings with

respect to Nora or his findings regarding changed country conditions, as these findings were not

adopted by the BIA. See Mece v. Gonzales, 415 F.3d 562, 571 (6th Cir. 2005).




                                                 -7-
No. 04-3043
Vucaj v. Gonzales

                                                  II.

A. Nikolin’s Asylum Application


       Our standard for reviewing the BIA’s factual findings is deferential: factual findings are

conclusive, unless we determine that the evidence is “so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.” INS v. Elias-Zacarias, 502 U.S. 478, 484 (1992).

Questions of law are, as usual, reviewed de novo. Ashki v. INS, 233 F.3d 913, 917 (6th Cir. 2000).

       An applicant may obtain asylum under Section 208(a) of the Immigration and Nationality

Act if he shows that he is a “refugee,” meaning that he is unwilling or unable to return to his home

country because of “persecution or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42).

The applicant must establish, through substantial evidence, that he has both a subjective and

objective fear of persecution. Ivezaj v. I.N.S., 84 F.3d 215, 221 (6th Cir. 1996). If an applicant

establishes past persecution, a presumption of future persecution arises under 8 C.F.R. § 208.13,

which the Government may rebut by showing changed country conditions.

       As to Nikolin’s claims of past persecution, the immigration judge found that Nikolin was not

credible based on certain inconsistencies and omissions. In reviewing credibility findings, we

consider that:

       “[a]n adverse credibility finding must be based on issues that go to the heart of the
       applicant’s claim.” Sylla v. INS, 388 F.3d 924, 926 (6th Cir. 2004). Findings of non-
       credibility cannot be based upon irrelevant inconsistencies in the evidence presented
       to an Immigration Judge. Daneshvar v. Ashcroft, 355 F.3d 615, 619 n.2 (6th Cir.
       2004). If presented discrepancies cannot be viewed as attempts by the applicant to
       enhance his claim of persecution, they have no bearing on credibility. Id. at 623.
       (citation and quotation omitted).
                                                 -8-
No. 04-3043
Vucaj v. Gonzales

Mece, 415 F.3d at 576 (quoting Bibashani v. Ashcroft, 124 Fed. Appx. 361, 365 (6th Cir. 2005)

(unpublished)). “Like affirmative inconsistencies, omissions may form the basis of an adverse

credibility determination, provided that they are substantially related to the asylum claim.” Liti v.

Gonzales, 411 F.3d 631, 637 (6th Cir. 2005). Furthermore, “[w]hile an adverse credibility finding

is afforded substantial deference, the finding must be supported by specific reasons.” Sylla, 388
F.3d at 926. Therefore, our task is to review the adverse credibility findings that were adopted by

the BIA and determine whether the underlying basis for these findings was sufficient.

        The immigration judge noted several specific problems with Nikolin’s testimony which

contributed to the ultimate adverse credibility finding.         Specifically, the judge found four

inconsistencies or implausibilities. First, the BIA and immigration judge found it critical that the

petitioners’ asylum applications state that in 1990 Nikolin attended a protest with his brothers where

the group tore down a statue of “Joseph Stalin,” but when Nikolin testified, he said that the group

tore down a statue of “Enver Hoxha,” an Albanian dictator who was a successor to Stalin. Nikolin

explained this inconsistency by saying that his wife must have confused the two dictators because

in Albania, Hoxha is often referred to as the “son” of Stalin. Nikolin then said that he himself knew

the difference between the two figures, however this inconsistency was found in his application as

well as his wife’s application. The Government emphasizes that the “devil is in the details” and that,

therefore, an inconsistency of this minor nature indicates that the petitioners are untrustworthy. This

is not the rule we follow for evaluating credibility determinations, nor it is a particularly useful rule

for detecting the truth. Inconsistencies that do not relate to the basis of an applicant’s alleged fear

of persecution or that do not go to the heart of the applicant’s asylum claim are plainly insufficient

                                                  -9-
No. 04-3043
Vucaj v. Gonzales

to support an adverse credibility finding. Daneshvar, 355 F.3d at 623. While the name of the

particular Communist dictator whose statue was torn down may be tangentially related to the

applicants’ claim, in that the name of the dictator and Nikolin’s claim of persecution both involve

the communist regime, we fail to see how this discrepancy can be “viewed as an attempt[] by the

applicant to enhance his claim of persecution.” Id. at 623 (emphasis added). It is not as if Nikolin

changed the name of the dictator to coincide with the political party in power, or changed an act of

mere vandalism of public property to a political crime. Instead, the essence of Nikolin’s claim—that

he attended a political protest with his brothers and helped tear down a statute of a Communist

leader—remains untarnished. Accordingly, this “inconsistency” is not sufficient to support the

adverse credibility finding here.

       Second, the BIA and immigration judge found that Nikolin and Nora lacked credibility

because when Nora left Albania she left her young son Klaudio behind, despite the fact that the

petitioners claimed that the entire family was in danger. While certain activities by a petitioner may

cause one legitimately to question his genuine fear of persecution, this is not one of them. Nora

testified that she wanted to bring both Anila and Klaudio with her to the United States. However,

her uncle, who had made the arrangements to get them out of Albania, was only able to secure

passage for Nora and Anila. JA 509. Nora believed that it was important to get out of Albania as

soon as possible, given the recent kidnapping attempt of Anila. She also believed that her alleged

persecutors would have an easier time of identifying her family if she stayed at her uncle’s home

with both of her children, than if only Klaudio stayed with her uncle. JA 512. Nora further

explained that her uncle was able to find safe passage for Klaudio a few months after Nora and Anila

                                                - 10 -
No. 04-3043
Vucaj v. Gonzales

arrived in the United States. While we can conceive of situations in which leaving a child behind

would tend to discredit a petitioner’s genuine fear of persecution—such as when there was no

explanation for failing to bring the child and the child was independently a target—this is not that

case. Here, petitioners temporarily left their son in safe hands, and they did so because there was

an urgent need to leave the country. It is also clear throughout their testimony that it was Nikolin,

Nora, and Anila, who had been the visible targets of the family. Accordingly, the fact that Nora left

her son in Albania with her uncle for a few months does not support the adverse credibility finding;

to the contrary, it bolsters Nora’s claims.

        Third, the BIA and immigration judge noted that there is no record that Nikolin told his

initial asylum officer during his interview that he had received two threatening letters in early 1997

or that he heard that his name had been placed on a Socialist Party blacklist during that same time

period. As an initial matter, Nikolin claims that he did in fact tell his asylum officer about these

events, however the asylum officer did not include these events in his one-and-a-half page

assessment of the interview. The officer did, however, note that Nikolin “presented testimony that

was detailed and consistent thus he is deemed credible.” JA 271. Regardless of whether Nikolin

specifically told the asylum officer about the threatening letters and the blacklist, this omission does

not support an adverse credibility finding here when one examines what Nikolin indisputably told

the asylum officer. In Nikolin’s first asylum application, which he filed immediately upon entering

the United States, he wrote, in the limited space that was provided in the asylum application

questionnaire, that the Albanian authorities “threatened me and my family . . . if I were to return,

I would pay the price with my life.” JA 126. He noted again in another answer that Albanian

                                                 - 11 -
No. 04-3043
Vucaj v. Gonzales

authorities “have detained, beaten, tortured and threatened with death all my family on several

occasions.” JA 127 (emphasis added). Likewise, Nora noted in three separate places on her initial

asylum application that she and her husband had been “threatened” by Albanian officials or the

secret police. Accordingly, it is not as if the petitioners changed their story when they testified

before the immigration judge. At best, they may be faulted with omitting details of the threats they

received. “Although an omission can sometimes be significant enough to support an adverse

credibility determination, ‘an asylum application is not required to provide an exhaustive, detailed

list of all incidents of persecution in the asylum application.’” Mece, 415 F.3d at 573 (quoting

Vasha v. Gonzales, 410 F.3d 863, 871 n.4 (6th Cir. 2005)). In Mece, we found that where the

petitioner had described incidents of being beaten by Albanian officials at a demonstration but

omitted the fact that he had been beaten in the police station itself, such a failing was an insignificant

omission. Similarly, the fact that Nikolin failed to detail the form in which the death threats were

made in his initial asylum application does not provide a sufficient basis for an adverse credibility

finding. This is particularly true because Nikolin noted the other, more significant, incidents of

persecution—such as the fact that he was arrested, detained, and beaten by the police—and because

he had consistently asserted that he had been threatened with death by those he believed to be

government officials.

        Finally, the BIA and immigration judge noted that it was implausible that Nikolin would

have gone to the Shkodra police station to obtain his passport if he genuinely believed that the police

were threatening his life. While such a conclusion would be reasonable had Nikolin claimed that

he feared the Shkodra police officers, Nikolin made no such claim. Nikolin consistently maintained

                                                  - 12 -
No. 04-3043
Vucaj v. Gonzales

that he believed a “Secret Police” group had sent him the threatening letters and had formed the

Socialist Party blacklist. He explained that the former head of the “Criminalistic Department” under

the Communist Regime had formed this governmental group, and it was this group and the people

associated with it that he feared. JA 544-548. In fact, when Nikolin was asked why he went to the

police station for his passport, he explained that many of the people who had worked at that

particular police station had ties with the Democratic Party, and that therefore, he did not have any

problem picking up his passport from that station. While one would not be compelled to believe

Nikolin’s assertions against other factual assertions, there were no counter assertions presented at

the immigration hearing. Without such countering justifications, the immigration judge’s adverse

credibility finding in this regard was baseless.

       In sum, we find that the adverse credibility findings adopted by the BIA are based on

irrelevant inconsistencies and omissions which do not go to the heart of the petitioners’ claims or

are not supported with sufficient and specific reasons. Accordingly, the BIA’s decision with respect

to Nikolin’s application is VACATED and REMANDED to the BIA.

B. Nora’s Motion to Reinstate her own Application

       We review the BIA’s decision not to reopen or reinstate a petitioner’s asylum application for

an abuse of discretion. INS v. Doherty, 502 U.S. 314, 323 (1992) (motions to reopen); Mendez-

Gutierez v. Ashcroft, 340 F.3d 865, 869 (9th Cir. 2003) (motions to reinstate an application are

treated the same as motions to reopen an application).

       Although Nora had previously agreed to dismiss her independent asylum application, she

moved to reinstate her original application when her husband’s asylum application was denied.
                                             - 13 -
No. 04-3043
Vucaj v. Gonzales

Nora argued that she only agreed to dismiss her application because it appeared, at the time, that

Nikolin’s application would be approved and she did not want to disclose unnecessarily her sexual

assault. She also explained that she did not feel comfortable disclosing the sexual assault to her first

counsel who used a male interpreter.

       The immigration judge declined to reinstate Nora’s application because by the time she made

the request, her application was outside of the statutorily prescribed one-year filing period for

asylum claims. 8 U.S.C. § 1158(b). The immigration judge determined that Nora had failed to show

an extraordinary circumstance under 8 C.F.R. § 208.4(a)(5) which would permit consideration of

her time-barred claims. The BIA affirmed this decision.

       The BIA erred in analyzing this case under 8 U.S.C. § 1158(b), because this statutory

provision relates to untimely filed asylum applications. In this case, however, Nora did not file an

untimely asylum claim, but instead filed a motion to reinstate a previously filed timely application.

Therefore, it was error for the immigration judge and the BIA to apply the “extraordinary

circumstances” standard set forth under 8 C.F.R. § 208.4(a)(5) to Nora’s situation. Instead, as the

BIA itself has stated, when a petitioner moves to reinstate a timely filed asylum application, the BIA

should examine whether the petitioner “has established a prima facie case of eligibility for asylum.”

Mendez-Gutierez, 340 F.3d at 870. Nora testified that she was taken to a prison hours after attending

a political protest, and that during her incarceration, she was brutally raped by a prison official. She

also testified that shortly thereafter she had received threats and that masked men attempted to

kidnap her daughter. Her daughter testified as to the details of this attempted kidnapping.

Accordingly, Nora has established a prima facie case of eligibility for asylum, as she has alleged

                                                 - 14 -
No. 04-3043
Vucaj v. Gonzales

past persecution by Albanian officials. Nora and Anila’s assertions clearly go beyond the type of

“vague and general accusations of harassment” which would fail to establish a prima facie case for

reinstatement. Id. At 868. While there may be other factors for the BIA to consider in evaluating

a motion to reinstate a timely filed asylum application, see id. at 870 n.7, we conclude that the BIA

abused its discretion here because it applied the wrong legal framework to Nora’s appeal.

Accordingly, the BIA’s decision with respect to Nora’s application is VACATED and

REMANDED.

C. BIA’s Streamlining Process

       In this case, a single BIA member affirmed the immigration judge with a short opinion

pursuant to the BIA’s authority to streamline cases under 8 C.F.R. § 1003.1(e)(5). On appeal, the

petitioners argue that their case should not have been streamlined and affirmed without opinion.

       First, we note that contrary to petitioners’ argument, an opinion was issued by the BIA;

however, it was issued by a single member rather than a three-member panel. Second, the

streamlining regulations provide that cases “may only be assigned for review by a three-member

panel” if there is a need to settle inconsistencies between immigration judges, to establish precedent

or resolve a case of national import, or to review decisions that are not in conformity with the law

or rely on clearly erroneous factual determinations. 8 C.F.R. § 1003.1(e)(6). We have previously

upheld the streamlining regulations. See Denko v. INS, 351 F.3d 717, 730 (6th Cir. 2003).

Petitioners’ only argument is that the immigration judge’s decision was based on a “clearly

erroneous factual determination,” and therefore the case should have gone to a three-member panel



                                                - 15 -
No. 04-3043
Vucaj v. Gonzales

of the BIA for review. In light of our decision to remand both Nikolin and Nora’s asylum

applications for further proceedings, this issue is now moot.

                                               III.

       For the preceding reasons, we GRANT the petition for review, REVERSE the BIA, and

REMAND for proceedings consistent with this opinion. We encourage the BIA to assign this case

to a new immigration judge. See Mece, 415 F.3d at 578; Paramasamy v. Ashcroft, 295 F.3d 1047,

1055 n.4 (9th Cir. 2002); Kim v. Ashcroft, 95 Fed. Appx. 418, 425-26 (3rd Cir. 2004) (unpublished).




                                              - 16 -